TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00698-CR



                                     Roni Medearis, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
        NO. D-1-DC-08-90487, HONORABLE JIM CORONADO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Roni Medearis seeks to appeal the trial court’s denial of his motion for post-

conviction DNA testing. However, the clerk’s record does not contain the required trial court

certification of Medearis’s right of appeal. See Tex. R. App. P. 25.2(a)(2) (requiring trial court’s

certification of defendant’s right of appeal “each time it enters a judgment of guilt or other

appealable order”), (d) (requiring record to include trial court’s certification).

               This appeal is therefore abated and the trial court is directed to prepare and file

its certification of Medearis’s right of appeal as required by Rule 25.2(a)(2). A supplemental

clerk’s record containing the trial court’s certification shall be filed with this Court no later than

August 26, 2013. See Tex. R. App. P. 25.2(d), 34.5(c)(2).
Before Justices Puryear, Pemberton and Rose

Filed: July 26, 2013

Abated

Do Not Publish




                                              2